Filed with the U.S. Securities and Exchange Commission on April 1, 2015 1933 Act Registration File No. 333-197427 1940 Act File No. 811-22980 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 4 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 5 [ X ] (Check appropriate box or boxes.) ANGEL OAK FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Buckhead Plaza 3060 Peachtree Road NW, Suite 500 Atlanta, Georgia 30305 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(404) 953-4900 Michael D. Barolsky, Esq., President c/o U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Ave., 10th Floor Milwaukee, WI 53202 (Name and Address of Agent for Service) Copy to: Douglas P. Dick Stephen T. Cohen Dechert LLP 1treet NW Washington, DC20006 Approximate date of proposed public offering: As soon as practicable after the effective date of the Registration Statement. It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On April 10, 2015 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Post-Effective Amendment Post-Effective Amendment No. 2(the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933 on December 19, 2014 and pursuant to Rule 485(a)(2) would have become effective on March 4, 2015. Post-Effective Amendment No. 3 was filed pursuant to Rule 485(b)(1)(iii) on March 3, 2015 for the sole purpose of designating April 2, 2015 as the new date upon which the Amendment would have become effective. This Post-Effective Amendment No. 4 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating April 10, 2015 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 4 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amendment to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and the State of Wisconsin on April 1,2015. Angel Oak Funds Trust By:/s/ Michael D. Barolsky Michael D. Barolsky President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities indicated as of April 1, 2015. Signature Title /s/ Charles W. Baldiswieler* Trustee Charles W. Baldiswieler /s/ Alvin R. Albe, Jr.* Trustee Alvin R. Albe, Jr. /s/ Ira P. Cohen* Trustee Ira P. Cohen /s/ Keith M. Schappert* Trustee Keith M. Schappert /s/ Michael D. Barolsky President Michael D. Barolsky /s/ Christopher M. Remington* Treasurer Christopher M. Remington *By:/s/ Michael D. Barolsky Michael D. Barolsky Attorney-in-Fact pursuant to Powers of Attorney
